Citation Nr: 1222308	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis. 

2.  Entitlement to service connection for a respiratory disability (claimed as service connection for constant upper respiratory infections, sinusitis, strep throat, and asthma). 

3.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent for the period prior to April 14, 2006, and in excess of 70 percent for the period beginning April 14, 2006.


REPRESENTATION

Appellant represented by:	Clifford Scott, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the appellant's claims for service connection for rheumatoid arthritis and for residuals of constant upper respiratory infections, sinusitis, strep throat, and asthma. 

This appeal also arises from a March 2006 rating decision, wherein the RO granted service connection for PTSD and awarded a 50 percent rating, effective November 21, 2003.  The appellant's attorney filed a notice of disagreement to this decision seeking a higher rating. 

Additionally, the Veteran has appealed a July 2007 rating decision, wherein the RO increased from 50 percent to 70 percent the disability rating for the appellant's service-connected PTSD, effective April 14, 2006.  (The RO also assigned a 100 percent rating between April 11, 2007 and June 1, 2007 for a hospitalization of more than 21 days with the 70 percent rating in effect thereafter.  This decision incorporates this temporary 100 percent rating when reference is made to any staged rating for the period after April 14, 2006.)

The Veteran testified before a Veterans Law Judge who has since retired in October 2008, before a Decision Review Officer in July 2009, and before the undersigned Veterans Law Judge in April 2012.  Transcripts of these hearings are of record.  

In January 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional VA and private treatment records and records from the Social Security Administration (SSA).  The action specified in the January 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's rheumatoid arthritis did not have onset in service and was not caused or aggravated by the Veteran's active military service.  

2.  The Veteran currently suffers from asthma and upper airway inflammation that was caused or aggravated by his active military service.  

3.  The Veteran's PTSD was characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); suspiciousness and paranoia; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  However, his disability did not result in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

4.  The Veteran is unable to find or maintain substantially gainful employment due to his service connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).  

2.  The criteria for entitlement to service connection for a respiratory disability claimed as entitlement to service connection for constant upper respiratory infections, sinusitis, strep throat, and asthma have been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2011).  

3.  The criteria for an initial disability evaluation of 70 percent, but no greater, for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002) 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Jurisdiction

As an initial matter, there is a question of whether the Board has jurisdiction over the issue of entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent for the period prior to April 14, 2006, and in excess of 70 percent for the period beginning April 14, 2006.

As noted above, in March 2006 rating decision, the RO granted service connection for PTSD and awarded a 50 percent rating, effective November 21, 2003.  The appellant's attorney filed a notice of disagreement to this decision seeking a higher rating.  In a July 2007 rating decision, the RO increased the Veteran's disability rating from 50 percent to 70 percent, effective April 14, 2006.  The Veteran's attorney again submitted a notice of disagreement.  

The RO responded by issuing a statement of the case in January 2008 in which it characterized the issue as entitlement to an earlier effective date for the grant of the 70 percent disability rating for the Veteran's PTSD.  

The Veteran submitted a timely substantive appeal in February 2008.

In the January 2009 Board Remand, the Veterans Law Judge drafting the decision noted that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.   

Thus, although the RO adjudicated whether entitlement to an effective date earlier than April 14, 2006 for a 70 percent rating for PTSD was warranted, it was obvious that the Veteran was appealing his initial disability rating for PTSD for the entire time period since the RO first granted service connection for PTSD.  Therefore, the issue of an earlier effective date for the 70 percent rating was moot.  The issue on appeal was restyled accordingly and characterized as set forth on the first page of this decision as a claim for a higher disability rating for PTSD for the entire period on appeal.  

In light of her determination that this issue should be re-characterized, the Veterans Law Judge directed the RO to issue a new statement of the case.

The RO did so in September 2009.  While the Veteran submitted another substantive appeal, it was received in January 2010, more than 60 days from the date that the agency of original jurisdiction (in this instance, the RO) mailed the new statement of the case to the appellant and more than one year from the date of mailing of the notification of the determination being appealed (here the March 2006 and July 2007 rating decisions).  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The RO determined that this appeal was not timely and terminated the Veteran's appeal.  

However, the Board finds that the Veteran already filed a timely substantive appeal to the issue on appeal, his initial VA Form 9 submitted in February 2008.  While the RO may have mischaracterized the issue on appeal and the Veterans Law Judge who issued the January 2009 Decision found it necessary to have to have the RO issue a new statement of the case clarifying the issue on appeal, the Veteran should not be penalized because of an error by VA.  

Accordingly, the Board finds it would not be equitable to consider the Veteran's substantive appeal untimely based on the submission of the January 2010 Form 9.  As the Veteran had already perfected the appeal of his increased rating claim prior to the January 2009 Remand, the Board finds that it has jurisdiction of this issue and will address the merits of the Veteran's claim.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Rheumatoid Arthritis

In his oral and written statements, the Veteran has claimed that he first experienced joint pain beginning during his active military service.  He testified that while playing basketball ball, he was knocked down onto his tailbone.  He has claimed that he was unable to work for ten days due to his alleged injury.  He stated that he was treated with whirlpool baths and that following this injury, he began to experience joint pain the continued until he was diagnosed with rheumatoid arthritis approximately a decade after service and that has persisted to this day.  

Service treatment records are negative for any complaints of or treatment for joint pain or arthritis, including rheumatoid arthritis.  Additionally, there is no evidence that the Veteran ever injured his tailbone.  Service treatment records do record that the Veteran injured his left foot in March 1971 when someone stepped on it at the gym and injured his right foot playing basketball in July 1971, but x-rays were within normal limits.  At the Veteran's separation medical examination, no joint disability was noted.   

Post-service, the Veteran sought treatment from VA in March 1972 for a an injury to the left knee, which he claimed occurred in service in 1969when he struck the knee against a pole and then jumped to the ground, forcing the knee into full flexion with immediate pain.  He was diagnosed with tenosynovitis of the biceps tendon of the left knee.  

The Veteran filed a claim seeking entitlement to service connection for a left knee disability, as well as chronic nosebleeds and an abdominal scar which was denied in an April 1972 rating decision.  Significantly, the Veteran did not seek service connection for any other disabilities at this time, including any joint disabilities.  

The earliest evidence of treatment for rheumatoid arthritis is VA treatment records beginning in January 1982.  At that time, the Veteran sought treatment for complaints of joint pain.  There is no indication in these records that the Veteran's symptoms are of more than a few months duration or that his symptoms are associated with service.  

A May 1993 evaluation by Health Disability Consulting Services, Inc. reports that the Veteran was first diagnosed with rheumatoid arthritis in November 1981.  The examiner notes "[t]he condition apparently came on suddenly, involving all the peripheral joints, greatest in hands, wrists, and knees."

While VA and private medical records reflect that the Veteran had been treated for rheumatoid arthritis since the early 1980s, none of these records provide any insight into the etiology of this disability or indicate any relationship between the Veteran's rheumatoid arthritis and his military service.

The Veteran was provided with two VA examinations of his rheumatoid arthritis.  In April 2006, Dr. F.D. opined that it is as least as likely as not that the Veteran's rheumatoid arthritis "began to manifest as joint pain after the service.  The Veteran most likely had underlying rheumatoid arthritis but the symptoms actually did not begin to manifest itself as joint pain until after his service was completed."  He based his opinion on a review of the claims folder, as well as the Veteran's reported medical history.  

In October 2006, the Veteran was afforded another VA examination.  The examiner, Dr. M.D., opined that it was less likely than not that any joint pain the Veteran reported after service was the beginning of the Veteran's rheumatoid arthritis.  Dr. M.D. clarified:

In making this opinion, what is meant is that I have not been able to find any symptoms of joint pain during military service or within a year after discharge that represented the beginning of the Veteran's rheumatoid arthritis.  The rationale is that the report of medical history and report of medical examination at the time of discharge did not reveal any joint complaints.  The 1972 VA report is interpreted as being a visit for a posttraumatic problem involving a pulled muscle and/or tendon.  There is no evidence of any joint problem at that time.  The next records we have, that the Veteran was having joint problems was in 1981 and the evidence at that time was that his more generalized symptoms were of relatively short duration.  

Based on all the above evidence, the Board finds that entitlement to service connection for rheumatoid arthritis is not warranted.

There is no evidence of any type of joint problems, including rheumatoid arthritis, in service and the Veteran was not diagnosed with rheumatoid arthritis until 1981 or 1982, a decade after service.

While the Veteran has presented testimony concerning an in-service injury which he seems to suggest somehow triggered the onset of his rheumatoid arthritis, as well as some generalized lay testimony that he had joint pain in service and in the decade after service, the Board does not find this testimony to be credible.  

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.   

Here, the Board finds that the Veteran's service treatment records are complete.  Both entrance and discharge examinations are included, as are dental records and a record of treatment notes which includes treatment for a number of relatively minor ailments such as nosebleeds and upper respiratory infections.  

Furthermore, the Board finds that an injury that allegedly required the Veteran to miss ten days of work and multiple whirlpool treatments would be recorded in the Veteran's service treatment records.  As noted above, the Veteran's service treatment records record a number of relatively minor medical complaints and importantly, they also document several sports related injuries.  Specifically, the Veteran's service treatment records show injuries to the Veteran's left and right feet at the gym and playing basketball respectively.  Thus, the Board finds the fact that the Veteran's alleged injury is not recorded to provide highly probative evidence against his claim.

Additionally, the Board notes that the Veteran filed a claim for service connected benefits in 1972 for a left knee disability, nose bleeds, and an abdominal scar.  If, as the Veteran now claims, he had permanently injured his low back in a fall and suffered from joint pain, the Board would expect him to have included any additional joint disabilities he suffered from in the 1972 claim.  He did not, undermining his credibility with the VA.    

Lastly, the Board notes that treatment records from the early 1980s do not support the Veteran's current assertions that his symptoms began in service, instead suggesting that his symptoms were of relatively short duration before he was diagnosed with rheumatoid arthritis.  

For all the above reasons, the Board finds that the Veteran's lay testimony placing onset of his rheumatoid arthritis disability in service is not a reliable account of his medical history and the Board give greater weight to the contemporaneous medical evidence, to include service treatment records and VA and private treatment records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

In addition to the contemporaneous medical records, the Board also finds highly probative the detailed opinion of the October 2006 VA examiner who explained why he believed it is less likely than not that the Veteran's rheumatoid arthritis had onset in service or within a year of service.  Dr. M.D. provided a clear rationale for his conclusion, which is consistent with the evidence of record.  

The Board has also considered the opinion of the April 2006 VA examiner.  However, the Board finds that this opinion has limited probative value.  Dr. F.O. states that it is at least as likely as not that the Veteran's symptoms of joint pain did not have onset until after the Veteran's service, which would seem to provide evidence against the Veteran's claim.  However, Dr. F.O. states that the Veteran most likely had "underlying rheumatoid arthritis" in service even though his symptom did not manifest until after service.  He provides no rationale for why he believes the Veteran had rheumatoid arthritis in service despite the fact that the Veteran had no symptoms in service- which appears on its face to be contradictory- other than to say that his opinion is based on a review of the claims folder and the Veteran's reported symptoms.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds that the opinion of Dr. M.D. has significantly greater probative value than the opinion of Dr. F.O. due to its greater clarity and detail, as well as its consistency with the other evidence of record. 

To the extent the Veteran himself can be said to have offered an opinion concerning the etiology of his rheumatoid arthritis, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has rheumatoid arthritis due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for rheumatoid arthritis is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).





Respiratory Disability

In his oral and written statements, he has claimed that his work as an electrician in service exposed him to asbestos, dust, and other respiratory irritants which caused to develop a recurrent cough and strep throat which has persisted the present.

The Veteran's service treatment records show that in March 1971 he was diagnosed with an upper respiratory infection which was associated with wheezing.  In July 1971 he was treated for allergic rhinitis.  However, on his separation physical in September 1971, no chronic respiratory disabilities were noted.  

Post service medical records show treatment for upper respiratory infections, sinusitis, and other respiratory illnesses, as well as a current diagnosis of asthma.  

In April 2006, the Veteran was afforded VA examination.  However, while the examiner noted that the Veteran reported a history of bronchial asthma, he stated that he found no evidence in the available service treatment records of "recurrent episodes of wheezing or bronchospasms," noted that one episode of respiratory illness with wheezing does not by itself constitute a diagnosis of bronchial asthma, and opined that it was less likely than not that the Veteran's current asthma was related to service.  

In September 2009, the Veteran submitted a statement from his private primary care physician, Dr. C.S., who opined that the Veteran has asthma and upper airway inflammation which "are likely to be related to and even exacerbated by" his reported exposure to asbestos and fiberglass while in the military.  

Having reviewed all the evidence, the Board finds there is evidence both for and against the Veteran's claim.  

On one hand, the Veteran's claims that he was treated for strep throat are not substantiated by his service treatment records, which as discussed above, the Board has determined are complete.  The Board has discussed in greater detail above its concern that the Veteran is not a particularly reliable historian when it come to recounting events that occurred many years ago.  

However, the Veteran's service personnel records confirm that his military occupational specialty (MOS) was an electrician.  Therefore, while exposure to any specific chemical, including asbestos, cannot be definitively confirmed, the Veteran's account seems consistent with the duties someone with his MOS would perform and so the Board will concede that his job likely involved at least some exposure to potentially irritating dust and insulation particles.  Furthermore, while the Veteran was not treated for strep throat in service, he was treated for an upper respiratory infection with wheezing, as well as for allergic rhinitis, which supports his accounts that his current symptomatology had onset in service (as opposed to the other problems addressed above).  

The Board has also considered the conflicting medical opinions:  The April 2006 VA examiner concluded that the Veteran's current bronchial asthma is unrelated to service because the Veteran was treated only once for an upper respiratory illness and there was no evidence of a chronic respiratory disability.  However, Dr. C.S. concluded that the Veteran's asthma is related to service because it was caused or aggravated by irritants such as fiberglass and asbestos the Veteran was exposed to as an electrician in service.  While the VA examiner reviewed the Veteran's claim folder, which Dr. C.S. did not do, the VA examiner did not consider whether the Veteran's in service exposure to environmental irritants (which the Board concedes) could have caused or aggravated his current respiratory problems.  

Having considered all the evidence, the Board finds that it is at least in equipoise concerning whether the Veteran has a current respiratory disability related to service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for a respiratory disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).



Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2011).  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2011).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

As noted above, the Veteran was granted entitlement to service connection for PTSD in a March 2006 rating decision and assigned an initial 50 percent evaluation, effective November 21, 2003.  In July 2007, his disability rating was increased to 70 percent, effective April 14, 2006.

VA treatment records show ongoing group and individual therapy from April 2006 through the present.  

The Veteran was afforded a VA examination in January 2006.  The Veteran complained of irritability, especially about issues related to his military service, and has trouble controlling his aggression.  The Veteran described intrusive thoughts of Vietnam on a daily basis, as well as impaired sleep and weekly nightmares.  He described emotional detachment, avoidance, and problems trusting others.  

The Veteran has been unemployed since 1992.  Concerning his relationships with others, he is married for the second time for twenty two years and has three children and three grandchildren.  He reported conflict with his spouse and reported that she wanted to leave him and return to New York.  He also reported conflict with his children because of his irritability.  He loves his grandchildren, but can sometimes have difficulty managing his irritability.  He denied any close friends, but has some social contacts at church, which he attends three times a week.  He used to do woodworking and work on cars, but is no longer able to do this because of his arthritis.  He reads and watches television.  

At the interview, the Veteran was alert, well-oriented, and attentive.  His eye contact was good and he was cooperative with the examination.  His mood appeared dysphoric and his affect was constricted.  His speech was regular in rate in rhythm.  There was no evidence of psychomotor agitation or retardation.  His thought process was logical and coherent, devoid of any delusional content or hallucinations.  He denied any suicidal or homicidal ideations.  He denied any suicide attempts, but admitted a history of being physically aggressive with others and reported the last time was eight years ago with his spouse.  He was arrested in 1974 for assault but was not convicted and denied serving any jail time.  His memory was intact, but he appeared to have some concentration problems.  

The Veteran was diagnosed with PTSD and assigned a GAF score of 54.  The examiner the Veteran's symptoms as "moderate to considerable" and estimated that the Veteran's social adaptability and interactions with others, as well as his ability to maintain employment and perform job duties would be moderately to considerably impaired.  

In April 2006, the Veteran's private psychiatrist, Dr. H.R.S. submitted a statement in which he reported that he had been treating the Veteran for PTSD since March 2005 and that the Veteran has "startle response, chronic severe insomnia, irritability, episodic psychotic symptoms including suspiciousness and paranoia combined with severe despondency."  He described the Veteran's condition as being only "marginally managed" with medication and assessed the Veteran's degree of disability as "65-70%."  

In April 2007, the Veteran was admitted to a VA inpatient PTSD treatment program.  He described symptoms of hypervigilance, startle to loud sounds, insomnia due to nightmares, lack of trust in others, anxiety attacks, "aggressive temperament", anger, avoidance, isolation, guilt, and sadness associated with his PTSD.  He denied any meaningful social life.

The Veteran was described as cooperative, but aloof and guarded with a constricted affect.  He was appropriately dressed with good hygiene.  He was moody and mildly tense, but without psychomotor retardation or agitation.  He denied suicidal or homicidal ideations.  He was not psychotic and was in good control of himself and reality.  Thought processes were linear and goal directed.  Memory and recall were intact.

The Veteran successfully participated in the treatment program and was discharged in stable condition.  

The Veteran was afforded another VA examination in August 2007.  When asked to describe his emotional difficulties, the Veteran stated, "I feel like people are trying to attack me when they are engaging in a conversation when I think I am being wronged."  He reported an incident at a car dealership where he believed they had damaged his car and were not taking responsibility for it.  He reported that he was told by the service manager to leave and not come back because the service manager thought that the Veteran was threatening him, but the Veteran does not believe he was.  He reports difficulty falling asleep with only four or five hours of sleep a night and weekly nightmares.  He denied frank flashbacks, but does see movement in his peripheral vision.  He reported significant anxiety, particularly if someone invades his personal space.  He is easily startled by noise.  He avoids programs about the war.  

He reported living with his wife and three children and described the relationship as good.  He denied any current legal problems or arrests.  He has been on disability since 1993, but is independent in his activities of daily living.  

The Veteran was alert and oriented.  Affect was mildly blunted.  He demonstrated adequate attention and was not distractible.  Immediate, recent, and remote memories were all within normal limits.  Speech was spontaneous, fluent, grammatical, and free of paraphasia.  It was not pressured.  There was no grandiosity.  The Veteran appeared logical and goal directed.  He denied suicidal or homicidal ideation or plan.  There was no evidence of disorder in thought process or content.  There was no motor activity or restlessness noted.  There were no tics or abnormal motor behaviors noted.  The Veteran was competent to manage his own funds.  

The Veteran was diagnosed with PTSD and assigned a GAF score of 48.  Impairment in social and occupational functioning was characterized as moderate to severe, with the Veteran's disability resulting over all in moderate to severe impairment. 

At an October 2008 hearing before a former member of the Board, the Veteran described problems with belligerence, hostility, paranoia, depression, crying spells, feelings of isolation and rejection, poor relationships with others, and nightmares.  The Veteran felt that he would be unable to work and that he was totally disabled because of his disability.  

At a July 2009 Decision Review Officer (DRO) hearing, the Veteran continued to report problems getting along with his daughters.  He said things were okay with his son and step-son, but only because both live out of state and the Veteran has little interaction with them.  He also continued to complain of hostility and belligerence, as well as paranoia, hypervigilance, and nightmares.  

In August 2009, the Veteran was afforded another VA examination.  He reported intrusive thoughts of combat daily, nightmares, and psychological and physiological reactivity to loud noises, sirens, or sudden movements.  He avoids crowds.  He described emotional detachment from others and loss of interest in activities.  He also complained of irritability and problems concentrating.  He denied problems with activities of daily living such as feeding, bathing, or toileting himself,

When questioned about his relationships with others, he reported that he has been married to his second wife for twenty six years and that they have two daughters and one son.  The Veteran also has a step-son, four grandchildren, and two step-grandchildren.  He described a poor relationship with his spouse and stated that they have poor communication.  He also has a poor relationship with both of his daughters.  He has a fair relationship with his son and step-son, as well as with his grandchildren, although he reported that his grandchildren can irritate him at times.  The Veteran has one close friend that he sees about twice a month, as well as some causal friends at church that he sees twice a week when he attends.  He watches some television and does some minimal household chores.  

The Veteran was alert and oriented.  He was cooperative and pleasant and made good eye contact with the examiner.  His mood appeared dysphoric and his affect was constricted.  His speech rate and rhythm were regular.  There was some mild evidence of psychomotor agitation.  His thought processes were logical and coherent, without evidence of delusional content or hallucinations.  He denied current suicidal or homicidal ideations.  He reported the last time he was physically aggressive with someone was a year ago.  Memory was mildly impaired for immediate information, but intact for recent and remote events.  The Veteran was not able to concentrate long enough to spell the word "world" backwards."  He was competent to manage his benefits.  

The Veteran was diagnosed with PTSD and assigned a GAF score of 52.  Both his social and occupational functioning were characterized by the examiner as being considerably impaired.  

In June 2010, Dr. G.T.W, the Veteran's private psychologist, described the Veteran's PTSD as "severe" and noted that although he has been treating the Veteran with medication and therapy for more almost a year, the Veteran's symptoms are "persistent and debilitating."  He assigned a GAF score of 35.  

VA treatment records reflect that in the past several years there have been several instances were VA staff have become concerned for their safety because of the Veteran's belligerence.  For example, in July 2010, the Veteran's primary care physician terminated an appointment with the Veteran after he became agitated, angry, and threatening when he felt his demands to meet with a specialist were not being met and told the physician he would be seen "even if I have to choke someone."  Following this incident, the Veteran was assigned to another primary care physician as his former physician refused to provide further treatment following his threatening conduct.  

In October 2011, VA mental health clinic staff presented to the office of a VA psychiatrist meeting with the Veteran after the Veteran began yelling during the interview and the staff became concerned for the psychiatrist's safety.  When the Veteran was asked to lower his voice, he became angry and left.  

In December 2011, the Veteran was afforded his most recent VA examination.  The Veteran's reported symptoms were similar to those reported at previous examinations.  He described his relationship with his spouse as fair to poor, his relationship with his children as fair, and his relationship with his grandchildren as good.  He reported on close friend he sees every couple of months and a casual friend he sees every couple of weeks.  He watches televisions, goes to church twice a week, goes to Bible study one to two times per week, and eats out once every six months.  

The Veteran was alert and oriented.  His mood was dysphoric and his affect constricted.  His speech was elaborative.  His thought process was logical and coherent, devoid of current hallucinations or delusional content.  He denied current suicidal or homicidal ideations.  He reported that the last time he was physically aggressive to anyone was about two years ago.  His memory was slightly impaired for immediate information, but fairly intact for recent and remote events. 

The examiner assigned a GAF score of 52 and opined that the Veteran's social functioning was moderately to considerably impaired while his occupational function was considerably impaired due to PTSD.  The examiner opined that he Veteran's PTSD would not render him unable to secure and maintain substantially gainful employment, but "it results in considerable difficulty with respect to his ability to do so, given his problems with sleep, irritability, and concentration, and that would be both physical and sedentary employment."

At his April 2012 hearing before the undersigned Veterans Law Judge the Veteran testified that his PTSD has gotten "markedly worse."  The Veteran described increasing hyper-vigilance, with obsessive checking of doors and security around his home.  He also described violent outbursts, including an incident in which he threw a drill at the wall during an argument with his daughter.  

Based on all the above evidence, the Board finds that the Veteran's disability rating should be increased to 70 percent from November 21, 2003 through the entire period on appeal due to occupational and social impairment with deficiencies in most areas.  The evidence shows that the Veteran has few close relationships and those that he does have are often troubled ones.  His paranoia and suspiciousness coupled with his anger management problems make interactions with others difficult and potentially dangerous.  Additionally, the Veteran's hypervigilance, sleep impairment, depression, nightmares, intrusive thoughts, and difficulty concentrating interfere with the Veteran's quality of life and his occupational functioning.   

While there is little evidence concerning the severity of the Veteran's disability for the period from November 2003 through April 2006, the Veteran has testified that he has experienced his PTSD symptoms since service and has not reported any periods of remission.  Despite receiving treatment including medication and therapy from VA and private treatment providers for many years, the Veteran's condition has not improved.

However, while the Veteran's disability is severe, it does not result in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

While the Veteran has shown evidence of paranoia and suspiciousness and appears prone to misinterpret the actions of others as threatening or insulting, all of the Veteran's VA examiners have found the Veteran to be well oriented to reality.  He has consistently displayed a logical and coherent thought process, free from hallucinations and delusions.  Any impairments in memory or concentration are minor and there is no evidence that the Veteran is cannot remember things such as his own name or the names of close relatives.  He is competent to manage his benefits.  Additionally, despite the Veteran history of irritability and belligerence, it does not appear that the Veteran's anger management problems have resulted in any arrests in forty years and he has repeatedly denied suicidal and homicidal ideations.  

Additionally, although the Veteran has few close relationships, he does report having a close friend who he sees regularly and he reports that he loves and generally has a good relationship with his grandchildren.  The Veteran also regularly attends church and Bible study.  Thus, in conclusion, despite the severity of the Veteran's symptoms, the Board finds that his impairment is not total and his disability more closely approximates the 70 percent rather than 100 percent criteria for the reasons discussed above.  Therefore, an initial 70 percent disability rating, but no greater is awarded for the entire period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Finally, the Board has considered whether the Veteran should be awarded a total disability rating based on individual unemployability (TDIU).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  The Veteran has claimed that he is totally disabled and unable to work because of his PTSD.  Thus, although the issue of TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011). 

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  Here, as the Veteran is service connected for PTSD, which is rated as 70 percent disabling, he meets the criteria of the regulation. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither his non-service connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The United States Court of Appeals for Veterans Claims ("Court") has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Here, the Board notes that the Veteran has a number of serious non-service connected disabilities, including rheumatoid arthritis.  The Veteran has been disabled due to his non-service connection rheumatoid arthritis since 1992.  

However, considering only the Veteran's service connected PTSD, the Board finds that his acquired psychiatric disability is likely to preclude substantially gainful employment.  

The Board notes that in December 2011 VA examiner opined that the Veteran's PTSD would not render him unemployable, but then said that the Veteran's disability would result in "considerable difficulty" finding and maintaining substantially gainful employment and also concluded that the Veteran's ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner appears to be "considerably impaired."  

Given that the examiner believes that the Veteran would have "considerable difficulty" finding and maintaining substantially gainful employment and that his occupational ability is "considerably impaired," it is unclear what type of employment the examiner actually believes the Veteran would be able to perform.  

The August 2009 VA examiner also characterized the Veteran's occupational functioning as "considerably impaired."  The Veteran's private psychologist has described the Veteran's symptoms as "persistent and debilitating."

The Veteran has reported symptoms such as difficulty concentrating, intrusive thoughts, hpervigilance, severe depression, and crying spells that would all significantly interfere with the Veteran's focus and motivation.  Also significant, the Veteran has a long history of interpersonal conflict and anger management problems that would make it difficult for the Veteran to work effectively with customers, coworkers, and supervisors.

Overall, the Board finds that nature of the Veteran's symptoms, as well as the fact that his occupational functioning has been consistently characterized as "considerably impaired," to be highly probative evidence that the Veteran would be unable to find and maintain substantially gainful employment.  

While it is presumably possible that the Veteran could function in an employment setting where his exposure to other people, stress, and noise was greatly restricted, practically speaking, the Board finds given the severity of the Veteran's disability, it is unlikely he would be able to find or maintain substantially gainful employment.  Accordingly, entitlement to a total disability rating based on individual unemployability (TDIU) is granted.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeal for a higher initial rating for PTSD originates, however, from the grant of service connection for this disability.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  In any event, the Veteran received Vazquez-Flores notice in March 2009. 

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in December 2003 and March 2006.  These letters informed the Veteran of what evidence was required to substantiate his claims, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability rating and effective dates.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Although the March 2006 notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of multiple supplemental statements of the case, including one issued in August 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and records from the Social Security Administration (SSA).  The veteran submitted private treatment records and was provided an opportunity to set forth his contentions during the April 2012 hearing before the undersigned Veterans Law Judge.  

The appellant was afforded a VA medical examination in January 2006, April 2006, October 2006, August 2007, August 2009, and December 2011.  These examinations are adequate and probative for VA purposes because the examinations are based upon review of the claims folder and thoroughly discuss the nature and severity of the Veteran's disabilities, as well as the functional impairments resulting therefrom.  Additionally, the examiners relied on sufficient facts and data, provided a rationale for any opinions rendered, and there is no reason to believe that they did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for a respiratory disability, claimed as entitlement to service connection for constant upper respiratory infections, sinusitis, strep throat, and asthma, is granted.  

Entitlement to a 70 percent disability evaluation, but no greater, for service connected PTSD for the entire period on appeal is granted.

Entitlement to a total disability rating based on individual unemployability is granted.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


